Opinion issued August 12, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00405-CR
                            ———————————
                      THE STATE OF TEXAS, Appellant
                                        V.
                  ANDREW JACOB SCHROEDER, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 12-CCR-165209


                          MEMORANDUM OPINION

      On July 25, 2014, appellant, the State of Texas (by and through its District

Attorney for the 268th Judicial District, Fort Bend County) filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.
42.2(a). Accordingly, we grant the motion and dismiss this appeal. We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2